[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from the Butler County Court of Common Pleas. Defendant-appellant, Timothy Scott Workman, appeals the denial of his motion seeking a credit to his prison sentence of three days for one for the time during which he was confined in the county jail awaiting trial.
Convicted of aggravated robbery in 1993, Workman was sentenced to five to twenty-five years in prison with credit for days confined in the county jail while awaiting trial.
On June 7, 2001, Workman filed a motion in the trial court, claiming he was entitled to six hundred fifty-four days' credit rather than the two hundred eighteen by which the Ohio Department of Rehabilitation and Correction reduced his prison term.  The trial court denied appellant's motion and appellant timely appealed.
Appellant claims the trial court erred by not giving him a three-for-one credit to his sentence under R.C. 2945.71(E) and 2967.191.1
Appellant's assignment of error is overruled on the basis of State exrel. Freshour v. State (1988), 39 Ohio St.3d 41.   In Freshour, the supreme court held that the three-for-one provision of R.C. 2945.71(E) does not require that each day of jail time be credited as three for purposes of reducing sentence under R.C. 2967.191.
The judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Anthony Valen, Judge, Stephen W. Powell, Judge.
1 R.C. 2945.71(E) provides that:  "For purposes of computing time under divisions (A), (B), (C)(2), and (D) of this section, each day during which the accused is held in jail in lieu of bail on the pending charge shall be counted as three days." R.C. 2967.191 provides for the following:  "The department of rehabilitation and correction shall reduce the stated prison term of a prisoner * * * by the total number of days that the prisoner was confined * * * including confinement in lieu of bail while awaiting trial[.]"